PER CURIAM.
In this workers’ compensation appeal, Claimant raises two issues. The first issue was not preserved. In the second issue, Claimant argues the Judge of Compensation Claims (JCC) erred by denying interest on costs from the date the Employer/Carrier (E/C) agreed to the amount of costs. Claimant further argues that, because the amount and the entitlement to costs were not in dispute, the JCC was not required to enter an order awarding costs for those costs to become due. In other words, Claimant seeks prejudgment interest on a subsequent award of costs. We affirm.
The reasoning expressed by this court regarding the payment of interest on attorney’s fees is applicable to payment of interest on taxable costs. See Pruden v. Herbert Contractors, Inc., 988 So.2d 135, 33 Fla. L. Weekly D1868 (Fla. 1st DCA July 30, 2008). The JCC has no authority to award interest on costs for any period prior to the cost award.
The JCC’s order is AFFIRMED.
BROWNING, C.J., BARFIELD and THOMAS, JJ., concur.